Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Office notes that Applicant has withdrawn claims 2, 10, 12-20.

Claim Interpretation
The Office notes that Applicant has not positively claimed a container and therefore such structure is not required.  Applicant has made the record clear that Applicant does not intend the container to be part of the invention.  For example, Applicant states “for a container…for being coupled to a container…is engageable with a panel of the container”. etc.  The Office has therefore removed the majority of the related 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Probst (5738395).
Probst discloses:
1. A latch assembly (fig 1-8) for a container (as already provided, Applicant does not positively claim the above and therefore the above and its structure is not required, the assembly must merely be capable of performing the above intended use; the assembly is capable of performing the above intended use) comprising: at least one mounting member (as shown in the below figure) for being 

    PNG
    media_image1.png
    419
    389
    media_image1.png
    Greyscale


least one locking member (as shown in the above figure) pivotally mounted to the at least one mounting member via at least one strut (as shown in the above figure; the Office further notes the above is a roller chain of which includes inner and outer links as well as a slot and pin engagement whereby the links are capable of pivoting with respect to one another including with the bracket, mounting member, lower grommet;  the Office further notes that all of the mounting member, strut, locking member include portions of the roller chain, as for example in the manner shown in the above figure), the at least one locking member operable between a locking position and an unlocking position (capable of performing the above intended use, such shown between both position in fig 3), corresponding to an inclination of the container (capable of performing the above intended use; the Office notes the above interpretation already provided), wherein, in the locking position, the at least one locking member is engages with a panel of the container for locking a lid of the container in an closed position (as shown for example in fig 3 on left side), when the container is in a first inclined position, and in the unlocking position, the at least one locking member disengages from the panel for unlocking the lid of the container to an open position, when the container is in a second inclined position (as for example on right side of fig 3 as well as fig 4).

3. The latch assembly as claimed in claim 1, wherein the first inclined position is a vertical position of the container about a horizontal axis (capable of performing the above intended use, such as left side of fig 3).

4. The latch assembly as claimed in claim 1, wherein the second inclined position is a tilted position of the container towards an opening of the lid, by an angle (J) ranging from about 0 degrees to 

5. The latch assembly as claimed in claim 1, wherein the at least one locking member is engageable with a lip of the panel, for locking the lid in the closed position (capable of performing the above intended use; as shown in fig 1 at bottom of locking member).

6. The latch assembly as claimed in claim 1, wherein the at least one locking member includes a first end fastened to the at least one mounting member via the at least one strut (As shown in the above annotated figure at meeting of strut and member) and a second end including a grommet adapted to engage with the panel for locking the lid in the closed position (adjacent 14).

7. The latch assembly as claimed in claim 6, wherein a gap persists between the second end of the at least one locking member and a lip of the panel such that the at least one locking member is adapted to disengage from the lip, when the container is in the second inclined position (the Office notes the 112 rejection above; nevertheless, the prior art discloses that a gap exists as shown between figs 3, 4 of which permits the device to function as intended and thereby disengage).

8. The latch assembly as claimed in claim 7, wherein each of the at least one locking member comprises at least one slot, wherein each of the at least one slot is selectively aligned with at least one aperture of each of the at least one strut to facilitate adjustment of the gap between the lip of the panel and the second end of the at least one locking member (as already provide above;  the Office again notes the above is a roller chain of which includes inner and outer links as well as a slot and pin engagement whereby the links are capable of pivoting with respect to one another including with the bracket, mounting member, lower grommet;  the Office further notes that all of the mounting member, strut, locking member include portions of the roller chain, as for example in the manner shown in the above figure).

9. The latch assembly as claimed in claim 1, wherein the at least one locking member is adjustable corresponding to dimensions of the panel  (the Office further notes the above is a roller chain of which includes inner and outer links as well as a slot and pin engagement whereby the links are capable of pivoting with respect to one another including with the bracket, mounting member, lower grommet;  the Office further notes that all of the mounting member, strut, locking member include portions of the roller chain, as for example in the manner shown in the above figure; further the Office notes that such links and pins may be adjusted by adding or removing such items in order to accommodate various sizes containers).

11. The latch assembly as claimed in claim 1 further comprises: at least one bracket having one end secured to each of the at least one mounting member and other end mounted to the lid of the container, for supporting the at least one mounting member on the lid (As shown in the above annotated figure with “Bracket”).

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735